               Case 1:21-cr-00190-JPO Document 56 Filed 06/11/21 Page 1 of 1
                                               U.S. Department of Justice
     [Type text]
                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        June 9, 2021

     BY ECF
     The Honorable J. Paul Oetken
     United States District Judge
     Southern District of New York
     United States Courthouse
     40 Foley Square
     New York, NY 10007

            Re:       United States v. Mariah Jaquez, 21 Cr. 190 (JPO)

     Dear Judge Oetken:

            On June 7, 2021, the defendant filed a motion to dismiss the indictment. (Doc. Nos. 51 &
     52.) The Government and defense counsel have conferred and respectfully request the briefing
     schedule below:

                  •   June 30, 2021: Government Opposition Due
                  •   July 7, 2021: Defendant Reply Due

Granted.
The proposed schedule is approved.               Respectfully submitted,
  So ordered.
  June 10, 2021                                  AUDREY STRAUSS
                                                 United States Attorney for the
                                                 Southern District of New York


                                              by: /s/ Rebecca T. Dell
                                                 Rebecca T. Dell
                                                 Assistant United States Attorney
                                                 (212) 637-2198

     cc:    Sylvie Levine, Esq. (ECF)
            Ian Marcus Amelkin, Esq. (By ECF)
